AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1of1



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                     v.                                        (For Offenses Committed On or After November 1, 1987)


                  Anselmo Isaias Garcia-Duran                                  Case Number: 2: l 9-mj-8629

                                                                              Leah Weatherly Gonzales
                                                                               Defendant's Attorney


REGISTRATION NO. 83733298
THE DEFENDANT:
 181 pleaded guilty to count(s) 1 of Complaint
 0 was found guilty to count(s)
                                          ------'"-------------------------------
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                    I

 D The defendant has been found not guilty on count(s)
 0 Count(s)
                                                                         ---------------------------
                                                                             dismissed on the motion of the United States.
                   ------------------------------~


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               181 TIME SERVED                             D -------------days
 181 Assessment: $10 WAIVED 181 Fine: WAIVED
 181 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                   Friday, March 8, 2019
                               fl;:;r----------_;;;ate of Imposition of Sentence
                                             FILED
                                                                         0 ORABLE RUTH B       EZ MONTENEGRO
                                                                          ITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         2:19-mj-8629
